Citation Nr: 0818057	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  98-08 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUES

1.  Entitlement to service connection for blisters of the 
hands and feet, claimed as due to exposure to ionizing 
radiation, Agent Orange, and other toxic agents.  

2.  Entitlement to service connection for sores on the scalp, 
claimed as due to exposure to ionizing radiation, Agent 
Orange, and other toxic agents.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in May 1999.  

The Board remanded the case for additional development in 
August 1999 and May 2005.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran's claimed scalp sores have not been 
clinically observed or definitively diagnosed.  

3.  The veteran's claimed blisters of the arms and feet are 
historically consistent with herpes simplex, bullous impetigo 
or bullous pemphigoid, but have not been definitively 
diagnosed.  

4.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era; nor is he otherwise shown to have 
been exposed to herbicides during active service.  

5.  The veteran is not shown to have a skin disorder that is 
presumptively associated with herbicide exposure or shown by 
medical evidence to be consistent with herbicide exposure.  

6.  The veteran is shown to have been exposed to a dose of 
ionizing radiation of 0.024 rem. during service and to have 
worked in the presence of unidentified toxic agents during 
service.  

7.  Competent medical opinion of record states that the 
veteran does not have skin disorders commonly associated with 
exposures such as radiation or toxins.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by blisters of the hands and feet due to disease or injury 
that was incurred in or aggravated by military service, nor 
may any such disability be presumed to be due to exposure to 
ionizing radiation or herbicides during military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3/309, 3.311 
(2007).  

2.  The veteran is not shown to have a disability manifested 
by sores on the scalp due to disease or injury that was 
incurred in or aggravated by military service, nor may any 
such disability be presumed to be due to exposure to ionizing 
radiation or herbicides during military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3/309, 3.311 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to enactment 
of the VCAA.  However, in January 2002 during the course of 
the appeal the RO sent the veteran a letter advising him that 
to establish service connection the evidence must show an 
injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.    

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the 
Supplemental Statement of the Case (SSOC) in September 2002.  

A letter from the Appeals Management Center (AMC) in July 
2005 advised the veteran that VA is responsible for getting 
relevant records held by any Federal agency, to include 
military records, Social Security Administration (SSA) 
records, and records from VA and other Government agencies.  
The letter also advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The July 2005 letter specifically advised the veteran, "If 
there is any other evidence that has not been previously 
considered or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The veteran had ample opportunity to respond prior to 
the most recent SSOC in September 2007.

The Board finds that the July 2005 letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran before the rating decision.  This is logical, since 
the rating decision was issued prior to enactment of the 
VCAA.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the most recent SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO has not advised the veteran of the fourth and fifth 
Dingess elements (degree of disability, and effective date 
pertaining to the disability).  However, the Board's action 
herein denies service connection for the claimed disorders, 
so no degree of disability or effective date will result from 
the Board's decision.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claim for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded a hearing before the Board, in which 
he presented oral argument in support of his claim.

Finally, the veteran had a VA dermatological examination in 
November 2005 in compliance with the Board's remand.  There 
are accordingly no further medical questions of onset or 
etiology that a medical examiner could be asked at this 
point. Also, the severity of his symptoms is not pertinent to 
the claim until such time as his disorder is service 
connected.  

There is accordingly no purpose to be served by remanding for 
further medical examination at this time.  Any remand that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, is to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service (or within the presumptive period) but is 
not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

In this case, as noted hereinbelow, there is no evidence that 
the veteran has had any chronic skin disorder since military 
service, or that any disorder listed in 38 C.F.R. § 3.309(a) 
became manifest to a compensable degree within the 
presumptive period after discharge from service.  
Accordingly, service connection for a chronic disability 
under 38 C.F.R. §§ 3.303 and/or 3.307 is not appropriate.  

The veteran asserts that his claimed skin disorders are 
attributable to exposure during military service to 
herbicides, to ionizing radiation, or other toxic exposures.

There is a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam War.  See 
38 C.F.R. § 3.307(a)(6)(iii).  However, the record does not 
show, and the appellant has not alleged, that he was ever in 
Vietnam, so the presumption of exposure to herbicides does 
not apply.  

The veteran asserts exposure to herbicides at Dugway Proving 
Ground (Utah) during the Vietnam era, but the Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  There is no objective evidence of record 
showing the presence of herbicides at that location.

The Board also notes that the veteran is not shown to have 
chloracne or any other disorder presumptively associated with 
herbicide exposure under 38 C.F.R. § 3.309(e); alternatively, 
there is no medical evidence of a skin disorder at least as 
likely as not due to herbicide exposure.  The Board will 
accordingly not further consider the claim as one based on 
herbicide exposure.

However, the veteran's STR contains a Report of Exposure to 
Ionizing Radiation dated in April 1964 showing exposure to 
0.24 rem. of ionizing radiation between January 20, 1964 and 
March 13, 1964 as measured by a film badge.  The veteran is 
accordingly shown by objective evidence to have been exposed 
to ionizing radiation during service.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(d).  These diseases are ones in which the VA Secretary 
has determined that a positive association with radiation 
exposure exists. 

The diseases listed in 38 C.F.R. § 3.309(d)(2) cited above 
are as follows: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myolomas; (x) lymphomas (other than Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and, (xxi) cancer of the ovary.

As noted in more detail below, the veteran is not shown to 
have any of the diseases listed in 38 C.F.R. § 3.309(d)(2), 
so the presumption does not apply.

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  

The "radiogenic diseases" listed in 38 C.F.R. § 3.311(b) 
are essentially identical to those listed 38 C.F.R. 
§ 3.309(d)(2) cited above except that the following 
additional diseases are added: skin cancer; pancreatic 
cancer; kidney cancer; posterior subcapsular cataracts; non-
malignant thyroid nodular disease; parathyroid adenoma; 
cancer of the rectum; and, any other cancer.

As noted in more detail below, the veteran does not have any 
of the diseases listed in 38 C.F.R. § 3.309(d)(2).  However, 
when a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4) (emphasis 
added).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The veteran's STR contains a Report of Exposure to Ionizing 
Radiation dated in April 1964 showing exposure to 0.24 rem. 
of ionizing radiation between January 20, 1964 and March 13, 
1964 as measured by a film badge.  

STR also contains an April 1965 Narrative Summary showing 
hospitalization for one day after reported exposure to a 
classified toxic agent.  Specifically, the veteran was 
cleaning up an area in a field that had been exposed to an 
unidentified toxic agent one day before and subsequently 
developed tightness in his chest along with increased 
lacrimation and secretion.  

The veteran denied respiratory difficulties, or convulsions, 
and examination was essentially normal except for rapid pulse 
and pupils abnormal in size and nonreactive to light and to 
accommodation.  Laboratory results were essentially normal 
except for a beta streptococcal infection from a throat 
culture obtained several days before.  The veteran was 
discharge when symptoms subsided.

Later in April 1965 the veteran was again hospitalized when a 
fuse that he was handling in the toxic gas yard at Dugway 
Proving Ground exploded, inflicting fragment wounds in the 
veteran's hands, face and chest.

The veteran's separation physical examination in August 1965 
showed the skin as "normal."

The veteran had a VA compensation and pension (C&P) 
examination in December 1965 in which dermatological 
evaluation was "clear."  The examiner noted that there was 
no evidence of dermatitis.  

The veteran had a special VA dermatological examination in 
February 1967 in support of his claim for higher rating for 
the service-connected shrapnel scars in the left hand and 
chest.  The examiner noted the scars in detail, and stated 
that other than those scars there were no other dermal 
defects.  

The veteran was treated at the VA outpatient clinic in 
October 1993 for "chronic occipital skin lesions."  The 
clinician advised the veteran to stop scratching.  

The file contains a VA consultation form dated in April 1994 
in which the veteran complained of a lesion behind the left 
ear, recurrent and rupturing; the consultation requests a 
radiation examination.  

Thereafter, the file contains an undated VA Nuclear Tests and 
Ionizing Radiation Questionnaire in which the veteran asserts 
having been present at more than 200 nuclear detonations 
during his 19 months at Dugway Proving Ground, each time in 
the command post and moving to ground zero immediately after 
each detonation.  The questionnaire states that the veteran 
was issued a film badge and wore it during each detonation.  

A VA clinical note in October 1994 notes history of 
intermittent prurids and "bumps" on the posterior scalp.  
Clinical examination showed two crusted papules on the 
posterior scalp, but the scalp was otherwise clear.  There 
was also a verrucous papule on the left index finger.  The 
veteran was given topical ointment.  The clinical impression 
was prurigo nodularis versus folliculitis, and verruca 
vulgaris.  
 
In July 1995 the veteran complained to the VA pain clinic of 
lesions on the right posterior scalp.  The pain clinic 
referred the veteran to the VA neurology clinic regarding 
possible herpes zoster infection.  

The veteran reported to the VA neurology clinic a history of 
outbreaks on the back of the neck, occurring spontaneously 
and resolving in two or three days.  The condition reportedly 
had been going on for approximately two years, (i.e., since 
approximately1993) and would repeat every two months, 
sometimes on both sides of the neck, and always in a narrow 
band measuring 3-4 cm. in height by 4-6 cm. in length 
bilateral of the midline.  There was no clinical impression 
other than "doubt zoster."  

The veteran's claim, filed in December 1996, asserts that, 
during military service, the veteran's assignment at Dugway 
Proving Ground exposed him to environmental contamination 
(including Agent Orange and ionic radiation) and also to 
toxins in the laboratories.  The veteran was also required to 
retrieve animals (rabbits, coyotes, etc.) from contaminated 
areas for testing.  

The veteran complained of a history of sores on the scalp, 
blisters on the hands and feet, severe headaches and heart 
problems.  The veteran stated that he had 11 siblings, none 
of whom developed health problems resembling his.  

VA treatment records from August 1996 to August 1997 show 
treatment for a number of complaints, but there is no mention 
of current sores on the scalp or blisters on the hands and 
feet.  

The veteran submitted a VA Form 21-4197 (Statement in Support 
of Claim) in September 1997 asserting that he was exposed to 
Agent Orange while at Dugway Proving Ground through equipment 
returned from Vietnam for decontamination.  He also stated 
that Agent Orange from the manufacturer was tested at Dugway 
prior to being shipped to Vietnam.  

The veteran had a VA general medical examination in October 
1997 that characterized the veteran's skin as "clear" and 
specifically stated that the veteran did not currently have 
sores on his scalp or blisters on his hands and feet.  .

In July 1998 the veteran complained to the VA outpatient 
clinic of several problems including persistent blisters in 
the posterior neck.  Clinical observation is silent in regard 
to any blisters.  Treatment notes show that the veteran was 
provided medicated shampoo to be used on a trial basis.  

The veteran testified before the Board in May 1999 that, 
during service, his job was to set up and disassemble items 
being tested.   He stated that he was not physically present 
during any atomic detonations, but worked on radioactive 
items; he was not issued a film badge.  He also described 
being covered with Agent Orange while he was unloading the 
aircraft.  

The veteran testified that the claimed sores on the scalp 
would rise like blisters on the back of the head to burst and 
drain; medicated shampoos had not had any effect.  Similarly, 
blisters on the hands and feet would rise, burst and drain; 
medicated soaps and creams did not provide relief.   The 
sores and blisters were never specifically diagnosed.  

The veteran had a VA dermatological examination in November 
2000 in which he reported a history of blisters on the dorsal 
surface of his feet and arms, but these were not present on 
examination.  The examiner found two excoriated papules on 
the right posterior neck, where the veteran asserted he had 
experienced recurrent eruptions over the years, and also 
found onychomycosis of several toenails.  

The examiner diagnosed papules of the posterior neck which 
could be stress-related or folliculitis.  The examiner stated 
that the veteran's various problems "[might] be the result 
of military trauma."

(The Board notes at this point that the scars on the 
veteran's hands, consequent to the fragmentation wounds cited 
above in April 1965, are separately service connected.)  

In a July 2001 VA clinical note, the veteran complained of 
bumps all over his hands and peeling of the skin on his 
palms, thumb and index fingers.  The veteran stated that the 
problem usually recurred at two-month intervals and resolved 
spontaneously without treatment; he also stated that he had 
never experienced the problem at this level of severity 
before.  The clinician's impression was "highly suspicious" 
for herpes simplex infection.  

An August 2001 VA clinical note states that the veteran had 
red bumps on the sides of some fingers, without scaling, 
vesicles or palmar lesions.   The clinician's impression was 
that of dyshydrosis of the fingers.  

The file contains ten identical letters (identical wording 
and identical handwriting) submitted in September 2003 and 
signed by six of the veteran's sisters, by three brothers, 
and by a nephew.  The letters assert that the veteran's 
military duties required him to climb a 200-foot tower 4-5 
times per day and release chemicals.  One brother added in 
the margin that all the sheep in a nearby ranch had died from 
the chemicals.  

The veteran had a VA dermatology examination in November 2005 
in which he reported skin problems beginning around October 
1965.  He described blisters on the arms and head which break 
and drip, as well as blisters on the legs, clear liquid 
running out the ears, and fever blisters on the lips about 
once every four months.  He stated that several months would 
pass without an outbreak, followed by an outbreak of one week 
or more.  The average outbreak would last for approximately 
one week.  Various medications had been tried without 
success.  

On examination, there were no lesions.  The examiner's 
impression was that of history of an episodic bullous 
eruption that was self-limiting and would resolve without 
treatment.  There was no sign of dyspigmentation as might be 
seen in a fixed drug eruption.  Three possible diagnoses were 
herpes simplex, bullous impetigo, and bullous pemphigoid; the 
examiner stated that it would not be possible to provide a 
clearer diagnosis until such time as the veteran could be 
examined while blisters were actually present.  

Thereafter the same VA examiner reviewed the file in January 
2006 in conjunction with another VA physician, who concurred 
in the following opinion.  Both physicians stated that a 
review of the entire medical record, to include the most 
recent VA medical examinations, did not provide sufficient 
data on which to base a diagnosis or an opinion regarding 
etiology without resorting to mere speculation.  There was 
certainly no evidence of conditions commonly associated with 
exposures such as radiation or toxins.  

The veteran's former work supervisor, LJC, submitted a letter 
dated in May 2006 (received in November 2007) asserting from 
observation that the veteran suffered from debilitating 
headaches and also from spontaneous skin blisters.  

Another letter from the veteran's former work supervisor, DA, 
dated in May 2006 (received in November 2007) asserting from 
observation that the veteran suffered from headaches, body 
aches, and a swollen body.  

(The Board notes at this point that service connection for 
headaches and fibromyalgia was denied in the Board's action 
in May 2005, so remarks by LJC and DA addressing those claims 
are not relevant to the issue remaining on appeal.)  

In reviewing the evidence, the Board notes as a threshold 
matter that the veteran's claimed sores of the scalp have 
never been clinically documented or diagnosed.  The blisters 
on the hands and feet have been clinically documented, but 
have not been diagnosed.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This is the essence of the first 
part of the Hickson analysis.  

Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  

Despite the absence of medical evidence showing scalp sores, 
the veteran has testified regarding the presence of such 
sores on a recurring basis, and lay statements from witnesses 
show recurrent blisters.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu v, Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay person may provide eyewitness account of medical 
symptoms).  

Even affording the veteran full credibility regarding the 
existence of the claimed recurrent scalp sores and the 
claimed recurrent blisters of the hands and feet, a veteran 
seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  This is the essence of the third part 
of the Hickson analysis.  

Because in this case the claimed recurrent scalp sores and 
the claimed recurrent blisters of the hands and feet have not 
been definitively diagnosed, it follows that there can be no 
competent medical opinion regarding the etiology of those 
disorders.  

In January 2006 two VA physicians concurred in stating that 
review of the entire medical record did not provide 
sufficient data on which to base a diagnosis or an opinion 
regarding etiology without resorting to mere speculation, but 
there was certainly no evidence of conditions commonly 
associated with exposures such as radiation or toxins.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board finds that competent and 
uncontroverted medical opinion of record shows it is less 
likely than not that the veteran's claimed skin disorders are 
related to military service, to include any exposures to 
radiation or toxins during service.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for claimed blisters of the hands and feet 
is denied.  

Service connection for claimed sores on the scalp is denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


